Citation Nr: 1221779	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as a sinus disorder.  

2.  Entitlement to service connection for benign prostatic hypertrophy, claimed as a kidney disorder.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio, which denied the above claims.  The RO in Montgomery, Alabama, has jurisdiction over the case.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in March 2011; however, he failed to appear.  Proper notification of the time and date of the hearing was provided to the Veteran by letter dated January 2011.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the March 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d) (2011).

In May 2011, the Board remanded the matter to the RO for further evidentiary development.  As a result of the VA examination provided to the Veteran in June 2011 pursuant to the Board's May 2011 remand order, the issues of service connection for a sinus disorder and a kidney disorder have been expanded to include the medical diagnoses provided by the June 2011 VA examiner in order to consider all possible theories of entitlement to service connection for the symptoms described by the Veteran that are raised by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that diagnoses that differ from the claimed condition do not necessarily represent separate claims where, for example, the Veteran has described the symptoms of his disorder and a medical expert has provided a diagnosis that relates to those symptoms); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (holding that VA must give a sympathetic reading to a Veteran's filings by "determin[ing] all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for [a particular benefit]"), quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In a May 2012 rating decision, the RO granted service connection for hearing loss and tinnitus.  The grants of service connection for those disorders are a complete grant of the benefits sought on appeal with regard to those issue such that the matter is no longer before the Board.  See 38 U.S.C.A. §§ 511(a), 7104, 7108 (West 2002); 38 C.F.R. § 20.101.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran does not have a present sinus disability.

2.  The Veteran does not have a present kidney disability.

3.  The Veteran's allergic rhinitis was not manifested during active service or until many years thereafter, nor is the currently diagnosed allergic rhinitis otherwise causally related to such service. 

4.  The Veteran's benign prostatic hypertrophy was not manifested during active service or until many years thereafter, nor is the currently diagnosed benign prostatic hypertrophy otherwise causally related to such service. 

5.  The Veteran's diabetes mellitus, type II, was not manifested during active service or until many years thereafter, nor is the currently diagnosed diabetes mellitus, type II otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for allergic rhinitis, claimed as a sinus disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for benign prostatic hypertrophy, claimed as a kidney disorder, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).  An RO letter dated March 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Where, as here, service treatment records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to assist the claimant in developing the claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Accordingly, in March 2007 and May 2011, the RO and AMC contacted the Veteran to inform him that it might be possible to reconstruct his medical records if he could provide dates of his in-service treatment.  The RO and AMC attached National Archives and Records Administration (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data, to the March 2007 and May 2011 letters.   In both letters, the Veteran was notified that the requested information was necessary to search for military medical records in support of his claim.  The Veteran did not return NA Form 13055 or otherwise respond with the requested information.  As such, VA cannot undertake further efforts to locate the Veteran's service treatment records as sufficient information to identify and locate the records has not been provided such that any further efforts would be futile.  38 U.S.C.A. §  5103(b)(3); 38 C.F.R. § 3.159(c)(2)(i).  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any additional records that VA failed to obtain.  

A VA examination was conducted in June 2011 in which the examiner reviewed the claims file, reviewed the Veteran's relevant medical history, and conducted appropriate medical examinations.  As this exam was accurate, sufficiently descriptive, and based on the complete medical record, including the Veteran's lay assertions regarding his in-service cold exposure and jaundice, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  

Lastly, the Board is satisfied that the AMC has substantially complied with the Board's May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board directed the RO to undertake further efforts to locate any existing service treatment records and to provide the Veteran with VA examinations.  Additionally, the Board directed the AMC readjudicate the Veteran's claim.  In this regard, as discussed above, the AMC submitted an appropriate request for information necessary to reconstruct service treatment records to the Veteran and informed him that this information was necessary in order to undertake any additional efforts to locate these records.  The AMC also provided the Veteran with appropriate VA examinations.  The Veteran's claims were readjudicated in a May 2012 SSOC.

Therefore, because VA's duties to notify and assist have been met and the AMC substantially complied with the Board's May 2011 remand directives, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection Claims

The Veteran contends that he currently suffers from a sinus disorder due to exposure to extreme cold during his active military service in Europe.  He also contends that he suffered from jaundice in service, and that his history of jaundice is related to his current diabetic and kidney disorders.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

Subsequent manifestations of a chronic disease may also be service connected where a chronic disease in service is shown under 38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible due to possible bias, conflicting statements, etc.); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As discussed above, the Veteran's complete service personnel records and service treatment records were not available for review, as his service records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas, 3 Vet. App. at 548; O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18.

In June 2011, the Veteran was provided with a VA examination.  The examiner diagnosed the Veteran with allergic rhinitis, benign prostatic hypertrophy, and diabetes mellitus, type II.  The examiner found that the Veteran did not have any sinus disorder or kidney disorder and that his described symptoms were instead attributable to allergic rhinitis and benign prostatic hypertrophy.  While the Veteran is competent to describe his symptoms, the identification of the precise medical disorders related to the reported symptoms of urinary frequency and nasal congestion requires specialized medical expertise such that the Veteran is not competent to diagnose his own disorders in this case.  Jandreau, 492 F.3d at 1377 n.4; see also, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the competent medical evidence weighs in favor of finding that the Veteran does not have a sinus or kidney disorder.  Therefore, as a valid claim of service connection does not exist absent evidence of a current disability such that any claim for service connection for a sinus disorder or a kidney disorder would have to be denied on that basis the Board will conduct the remainder of its analysis of the Veteran's service connection claims using the diagnoses provided by the VA examiner rather than the descriptions provided by the Veteran.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Clemons, 23 Vet. App. at 4-5.  As such, the Board finds that the Veteran is currently diagnosed with allergic rhinitis, benign prostatic hypertrophy, and diabetes mellitus, type II.  

As noted, the Veteran's service treatment records are not available.  However, as the Veteran is competent to report cold exposure in service and to attest to an in-service diagnosis, and his statements regarding his in-service cold exposure and treatment for jaundice in service are consistent, the Board finds that his statements regarding cold exposure and treatment for jaundice in service are competent and credible.  Grottveit, 5 Vet. App. at 93; see also Davidson, 581 F.3d at 1316; see also Gardin, 613 F.3d at 1379-1380.  In keeping with heightened duty to consider the benefit-of-the-doubt rule where service records are missing, the Board therefore concedes cold exposure and treatment for jaundice in service.

However, the preponderance of the medical evidence is against finding that diabetes mellitus type II, or any claimed or diagnosed nasal/sinus disorder or prostate/kidney disorder, are related to service.  The June 2011 VA examiner provided the medical opinion that the Veteran's allergic rhinitis was not related to his military service as cold exposure is not a known cause of allergic rhinitis.  The examiner explained that the Veteran's post-service nasal trauma is the most likely cause of his condition as allergic or prior traumas are the main etiologies for allergic rhinitis.  The Veteran's medical history shows that he suffered past trauma when he broke his nose, requiring surgery, after his military service during the 1960s.  Examination showed nasal obstruction and deviation.

The examiner also provided the opinion that the Veteran's benign prostatic hypertrophy and diabetes mellitus, type II, are not due to military service as jaundice, a hepatic or biliary dysfunction, is completely unrelated to diabetes and prostate and/or kidney disease.  The examiner further noted that 40 years elapsed between the Veteran's active military service and the onset of his current conditions.

While the Veteran asserts that his current symptoms are related to service, he is not competent to testify to the relationship of his current congestion and urinary frequency to his military service where the medical evidence shows that 40 years elapsed without related symptomatology and he does not claim that he has experienced continuous symptoms of nasal congestion and urinary frequency since service.  See Hickson, 12 Vet. App. at 253 (holding that a layperson may be competent to testify to continuity of symptomatology or to the manifestations of the chronic condition during service).  Furthermore, there is no medical evidence of any chronic nasal or sinus disorder or service, or of urinary frequency or any other prostate or kidney disorder in service, and the Veteran does not claim that he suffered from these symptoms during service.  Id.  Rather, he claims that his current symptoms are etiologically related to his in-service cold exposure and jaundice.  However, as the Veteran is not competent to etiologically relate his current symptoms or currently diagnosed disorders to in-service cold exposure and jaundice and the VA examiner found that there is no medical relationship between cold exposure and allergic rhinitis or jaundice and diabetes mellitus, type II, or benign prostatic hypertrophy, and otherwise noted the unlikelihood of relating disorders diagnosed 40 years after service to jaundice treated in service, the evidence weighs against finding an etiological relationship between his claimed and diagnosed disorders and service.  Nor was diabetes mellitus shown within one year of the Veteran's separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Therefore, the evidence does not show an  link between diabetes mellitus type II; any claimed or diagnosed nasal/sinus disorder, to include allergic rhinitis; or any claimed or diagnosed prostate/kidney disorder, to include benign prostatic hypertrophy and the Veteran's military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  However, as the preponderance of the evidence shows that neither the Veteran's claimed nor diagnosed disorders are not related to service, that doctrine is not applicable.  Id.  Therefore, the Veteran's claims for service connection for allergic rhinitis, claimed as a sinus disorder; benign prostatic hypertrophy, claimed as a kidney disorder; and diabetes mellitus, type II, must be denied.  


ORDER

Service connection for allergic rhinitis, claimed as a sinus disorder, is denied. 

Service connection for benign prostatic hypertrophy, claimed as a kidney disorder, is denied. 

Service connection for diabetes mellitus, type II, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


